DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the remarks filed on 12/17/2021. Applicant's submission filed on 12/17/2021 has been entered. Accordingly, claims 16, 18, and 42 remains pending, claims 16, 18, and 42 have been amended, and has added* claims 56-57, 60, 67, 69-70, 73, and 75.
*see restriction below.
Response to Arguments
New claims presented by applicant are withdrawn – see explanation below. 
	The new claims presented by the applicant as filed 12/17/2021 which have been restricted as they recite present subject matter that has been withdrawn without traverse. 
Statement regarding substance of interview	
	Applicant states in the second paragraph of page 12 of their response filed 12/17/2021 that
“During the interview, Applicant's representative discussed the claims, the Election/Restriction, the rejections, the applied references, and proposed claim amendments. The Examiner agreed that the proposed amendments, substantially included in this amendment, overcome the applied references. The Examiner also indicated that canceling claims 1 and 43 and adding new claims, substantially included in this amendment, that include the proposed amendments to claims 1 and 43 would overcome the Election by Original Presentation issue.”

In response, it is noted that there were no agreements made during the interview conducted on 08/31/2021, much less than any discussion was provided that indicated that any of the proposed claim amendments would overcome the applied references. As stated in the mailed interview summary, the examiner advised in order to overcome the restriction by original presentation, the applicant could cancel the withdrawn claims, file new claims without reciting the subject matter that corresponds to the nonelected species. The currently amended and newly presented claims that are presently withdrawn due to the restriction requirement outlined below were filed without removing/have now included the subject matter that corresponds to the nonelected species.
Rejections under 35 USC 103
Further, applicants argue in the final paragraph of page 12 through the first paragraph of page 13 that
	“For at least the reasons presented in the interview and without acquiescing in the Examiner's rejection, the cited sections of the applied references, whether taken alone or in any reasonable combination, do not disclose at least "an electronic scanning assembly coupled to the optical fiber to move a transmitting end of the optical fiber with two degrees of motion in a two- dimensional matrix array," as recited in claim 16, as amended. Therefore, independent claim 16, and the claims that depend thereon, are patentable over the cited sections of the applied references, whether taken alone or in any reasonable combination.”
	 
In response, applicant’s arguments filed 12/17/2021 have been fully considered but they are not persuasive.
Applicant is directed to the disclosure found in paragraphs [0050], [0061] of Wang which disclose the immediate limitations. Please see the updated rejection outlined below. 

Election/Restrictions
Claims 56-76 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species 1 and 3, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/09/2019 & 11/12/2019. Also, please see pages 2-3 of the office action mailed 12/23/2019 which provides detailed remarks regarding applicant’s responses filed 10/09/2019 & 11/12/2019.
Specific examples of the subject matter of the unelected species presented in the currently withdrawn claims can be seen in, but not limited to, claim 56 and 96. Claim 56 is drawn to an ultrasound system comprising an ultrasound transducer (recited in the singular) configured to move with two-degrees of motion in a two-dimensional matrix array. Claim 69 is drawn to an ultrasound system comprising a transducer (recited in the singular) which is configured to move with two degrees of motion in a two-dimensional matrix array. Both of these above examples correspond to nonelected species 1 and 3, as described in [0042] and [0051] of the PG Pub for this application. In [0042], discussion is provided for FIG. 4 which illustrates an ultrasound element 402 is mechanically driven by motors with two degree of freedom, moving on the inner side of the probe coupling surface. In [0051], discussion is provided for FIG. 8 which illustrates an ultrasound element is mechanically driven by motors with two degree of freedom, moving on the inner side of the probe coupling surface.
Further, the above claims also appear to be potentially drawn to nonelected invention III, as they cite movement of the ultrasonic element. As discussed in [0042], the ultrasound probe 402 can be completely MRI compatible if MRI compatible motors are used and as expressly disclosed in [0051], MRI compatible motors are used in the MRI-compatible ultrasound probe 802 – as mechanically driven motors to provide a fully MRI compatible ultrasound probe, in contrast to electrically driven. The applicant does not provide another embodiment 
In contrast, applicant’s elected species 2, which is electronically driven, as a phased array which enables one or two degree of beam steering freedom to provide further control of directing A-lines to form the GB surface, not mechanical movement of the ultrasonic element itself, as the electronic steering replaces mechanical scanning as the two-dimensional probe does not mechanical structures to move the array (see [0004], [0036], [0052]).Accordingly, claims 56- 76 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: there is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics; and/or the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Additionally, claims 12-15 remain withdrawn for the reasons outlined above, particularly, for independent claim 12 for being amended with the same subject matter presented in claims 56 & 96 relating to reciting the ultrasound transducer is moved/moving with two degrees of motion.
Also, please see advisory action mailed 10/29/2020 and interview summary mailed 06/05/2020. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 
Claims 16, 18, and 42, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claim 16 now recite(s) “an electronic scanning assembly coupled to the optical fiber to move a transmitting end of the optical fiber with of motion in a two- dimensional matrix array”. However, neither the original claims, original drawings, nor the specification as originally filed provides support for this limitation. The most relevant disclosure is found in [0008] of the original disclosure, where “a mechanical scanning assembly coupled to the optical fiber to move a transmitting end of the optical fiber with at least one degree of motion” (paragraph numbers from the specification as filed 04/27/2017); in [0010] where “The MRI compatible mechanical scanning assembly includes at least one MRI-compatible pneumatic stepper motor operatively connected to the optical fiber to move the transmission-reception end of the all-optical ultrasound transducer with at least one degree of motion provided by the at least one MRI-compatible pneumatic stepper motor”; in [0039] where “As shown in Fig. 4, a single element optical ultrasound element is in the 2D probe enclosure.  The element is mechanically driven by motors with two degree of freedom, moving on the inner side of the probe coupling surface”; in [0041] where “The MRI-compatible ultrasound probe 602 has at least one all-optical ultrasound transducer that can be scanned in at least one degree of freedom”, and in [0048] where it states “all-optical fiber scanning imaging probes” including “802 which can be used for MRI-compatible ultrasound probe 602…As shown in Fig. 8, a single all-optical ultrasound element is in the 2D probe enclosure. The element is mechanically driven by motors with two degree of freedom, moving on the inner side of the probe coupling surface” (emphasis added). However, this does not provide support for what is claimed, i.e., an electronically-driven scanning assembly being coupled to move a transmitting end of the optical fiber with of motion in a two-dimensional matrix array, and no basis has been pointed to for these new limitations in applicant’s remarks. In the absence of support for the newly recited limitations, these claims and claims dependent thereon are deemed to constitute new matter. This is a NEW MATTER rejection.

Claims 18 & 42 are also rejected due to their dependency from claim 16 in light of the rejection above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16, 18, and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 16 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
It is unclear how the “the reflected, backscattered or transmitted ultrasound waves” have been “selectable” in order to “coincide with at least a portion of a surface of a target structure to generate the GB surface image” in a meaningful way by the applicant to impart meaning by reciting the descriptor “substantially”.
Claims 18 & 42 are also rejected due to their dependency from claim 16 in light of the rejection above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16, 18, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US20110275890, hereafter “Wang”), in view of Lennon (US6503199).
Regarding claim 16, Wang discloses an ultrasound probe (see FIG. 7), comprising:
an optical fiber that carries optical pulses to generate photoacoustic signals in a medium of interest (“External light energy for illumination is guided to a tiny mirror 712 that is embedded in the scanning mirror (here, an optical prism) 702 though an optical fiber 708. The light is further guided by another tiny mirror 703 that is disposed in the prism 702 and is refracted at the prism’s surface, then finally delivered to the target tissue” [0061]);
an electronic scanning assembly ([0050] the data-acquisition subsystem 205 produces a clock signal to synchronize all electronic subsystems the ultrasonic transducers/electronic scanning assembly) coupled to the optical fiber ([0050] an optical fiber or fibers and associated fiber coupling optics 201, a photoacoustic endoscope probe 203, and a detection electronic subsystem that may include an ultrasonic pulser/receiver 204, a motion controller 206, a) to move a transmitting end of the optical fiber with two degrees of motion (“External light energy for illumination is guided to a tiny mirror 712 that is embedded in the scanning mirror (here, an optical prism) 702 though an optical fiber 708. The light is further guided by another tiny mirror 703 that is disposed in the prism 702 and is refracted at the prism’s surface, then finally delivered to the target tissue. The two mirrors 703 and 712 rotate with the optical prism 702 that reflects ultrasonic waves during circumferential scanning; their torque [providing the at least one degree of motion] is received from the micromotor 709” [0061]); and
an ultrasound receiver configured to receive reflected, backscattered or transmitted ultrasound waves (“Generated photoacoustic signals coming via the imaging window 713 are detected by a focused ultrasonic transducer 701” [0061]), 
wherein the reflected ultrasound waves* are used to generate a General B-mode (GB surface) image ([0042] reflected waves, or echoes, are recorded and reconstructed as a cross-sectional image, e.g., a B-scan, [0033] “B-scan” or “B-mode” refers generally to an electronic scanning mode that produces a two-dimensional image, [0066] the ultrasonic wave is reflected from a rotatable mirror onto a target surface of the patient), 
wherein said transmitted ultrasound waves* are selectable to substantially coincide with at least a portion of a surface of a target structure to generate the GB surface image ([0064] the ultrasonic focal point can be steered coincidentally over the region of interest), but does not explicitly disclose the ultrasonic array as being a two-dimensional matrix** array.
However, in the same field of endeavor, Lennon teaches a two-dimensional matrix**  array (column 2, lines 65-66 the array transducer is a 2D array so that beams can be electronically steered in both azimuth and elevation).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Wang with a two-dimensional matrix array as taught by Lennon so that it is not necessary to mechanically rotate the transducer by having the beams can be steered electronically through the control of the steering delays of the transmit and receive beamformers (column 3, lines 1-4 of Lennon).
*The limitation “wherein said reflected, backscattered or transmitted ultrasound waves” has been interpreted in the alternative, requiring only reflected ultrasound waves or only backscattered ultrasound waves or only transmitted ultrasound waves – not requiring ultrasound waves and backscattered ultrasound waves or transmitted ultrasound waves; ultrasound waves or backscattered ultrasound waves and transmitted ultrasound waves; or ultrasound waves and transmitted ultrasound waves or backscattered ultrasound waves.
**The term is interpreted as defined by the applicant where a matrix array as also called a 2D array (see [0004]).
Regarding claim 18, Wang, in view of Lennon, substantially discloses all the limitations of the claimed invention, specifically, Wang discloses wherein the ultrasound receiver is separate from the optical fiber (see 701 and 708 in FIG. 7).
Regarding claim 42, Wang, in view of Lennon, substantially discloses all the limitations of the claimed invention, specifically, Lennon discloses wherein the ultrasound receiver is configured to receive a plurality of non-coplanar A-line signals (“The scanhead 10 is coupled to a beamformer 20 which controls the transmit steering and focusing of the beams produced by the array transducer 12, and the steering and dynamic focusing of received beams. The scanhead 10 is also coupled to the rotation controller 22 as described above. When the rotation controller 22 performs mechanical rotation of the array transducer, rotational information is provided to the beamformer 20 so that the transmission and reception of beams is coordinated with rotation of the transducer” column 3, lines 4-13), and 
wherein the plurality of non-coplanar A-line signals are used to form (“The image signals are then stored in a frame store 26 in correspondence to their locations in a volumetric data array or a series of planar data arrays. The frame store may also include scan conversion functions to further process or orient the image signals [plurality of non-coplanar A-line signals] into a desired display format with polar or rectilinear coordinates” column 3, lines 30-36) the GB surface image (“The coherent receive beams formed by the beamformer 20 are coupled to signal processing circuitry 24. The signal processing circuitry operates as is known in the art to produce ultrasonic image signals of tissue” column 3, lines 22-25, 54 in FIG. 3).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793